 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrecision Parts Exchange, Inc. and InternationalUnion, United Automobile, Aerospace & Agricul-tural Implement Workers of America-UAW. Case21-CA- 15444March 14, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn October 14, 1977, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Precision PartsExchange, Inc., Commerce, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).The General Counsel has objected to several remarks made by theAdministrative Law Judge at the hearing and in his Decision with respect tothe use of Spanish translators by several witnesses. Although the Adminis-trative Law Judge referred to the use of translators in making his credibilitydeterminations, we have carefully examined the record and find that thosedeterminations are fully supported apart from those references. it is, ofcourse, both proper and required where necessary for witnesses and otherparticipants in a trial to use translators. A witness' use of translators is not aproper criterion upon which to make credibility resolutions. Indeed, the factthat a witness may be foreign to the American courtroom and legal systemand the English language requires that adversanes and judges carefullyevaluate and respect the witnesses' rights and abilities. Accordingly, wedisavow the comments to the contrary of the Administrative Law Judge.The Board adopts, in the absence of exceptions, the finding thatRespondent engaged in surveillance in violation of Sec. 8(aX I) of the Act.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Los Angeles, California, on August 15and 16, 1977.1 The initial charge was filed by InternationalUnion, United Automobile, Aerospace & AgriculturalImplement Workers of America-UAW (herein called theUnion), on February 2; the first amended charge was filedby the Union on February 16. The complaint was issued onApril 13; the amended complaint (herein referred to as thecomplaint) was issued June 21. The complaint 2alleges thatPrecision Parts Exchange, Inc. (herein called the Respon-dent), violated Section 8(aXl) and (3) of the NationalLabor Relations Act, as amended.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel and Respondent.Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein Respondent has been aCalifornia corporation engaged in building and sellingautomobile parts, with a facility located at 1108 EastWashington Boulevard, Los Angeles, California, and afacility located at 6393 East Washington Boulevard, Com-merce, California. In the normal course and conduct of itsbusiness operations Respondent annually sells and shipsgoods valued in excess of $50,000 directly to customerslocated outside the State of California.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace &Agricultural Implement Workers of America-UAW, is,and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.I All dates hereinafter are in 1977 unless stated to be otherwise.2 Par. 12 of the complaint, alleging interrogations and statements inviolation of Sec. 8(aXl) of the Act, was dismissed at the hearing uponmotion by Respondent and without objection by the General Counsel.235 NLRB No. 1380 PRECISION PARTS EXCHANGE, INC.II111. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent's Commerce plant3was established in De-cember 1975 as a branch of Respondent's main facilitylocated in Los Angeles. However the plant was not entirelycompleted until after December. Full employee comple-ment was not reached until October 1976. The plant has awater pump department (new and rebuilt), a clutchdepartment (domestic and foreign), distributor and fuelpump divisions, and a warehouse. General manager of theplant at times relevant herein, but no longer employed byRespondent, was Eugene Bukont. Frank Castro is person-nel and industrial relations director; Harry Noorigian ismanufacturing supervisor and, in January, was supervisorof the new water pumps division. Robert Meza is plantsuperintendent to whom all department heads report;Donald Smith is foreman of the foreign clutch line;Andrew Fomai is foreman of the water pump department;and at times relevant herein Juan Rodriguez was ware-house and traffic manager.4The number of employees at the plant varies. BetweenOctober 1976 and the following March the numberfluctuated from a low of 51 in February to a high of 64 inOctober. Turnover of employees is high,5 and terminationsare frequent. In November 1976 nine employees wereterminated, and in December 1976 seven were terminated.6The Union began organizing Respondent's Los Angelesfacility late in December 1976 or early in January.Respondent's owners advised Bukont of the union activityat Los Angeles, and Bukont called a meeting of theCommerce plant's supervisors on January 13 in Meza'soffice to advise them of the union activity at Los Angelesand the possibility that similar efforts soon would beundertaken at the Commerce plant. Bukont then turnedthe meeting over to Jack Hickey, who was personnel andindustrial relations director until May, when he leftRespondent's employ and was succeeded by Castro.Hickey talked with the supervisors about their course ofaction relative to union activities.About 2 days after the meeting of January 13, the Unionbegan distributing literature outside the plant to employeesas they came out of the plant to go home. Such distribu-tions were made on at least two separate occasions, andthey were observed by Bukont and other supervisors, asdiscussed infra. In addition to literature, the Union alsodistributed authorization cards to employees.On and after January 21, Respondent laid off anddischarged several employees. General Counsel contendsthat those actions, and other actions alleged to have been8(a)(1) violations, were engaged in by Respondent becauseof the union activity of certain employees. Respondent3 Only the Commerce plant, hereinafter sometimes referred to as theplant, is involved herein.4 Par. 5(d) of the complaint alleges that Oswaldo Pulido (Pulido) is asupervisor, and par. 8 of the complaint alleges that Pulido and Fomaiviolated Sec. 8(aX 1) of the Act. Pulido's status was thoroughly explored atthe hearing. He has no supervisory authority. other than on a limited basiswhen Fomai is on vacation. Pulido is, at most, a leadman. He is found not tobe a supervisor within the meaning of the Act.I Bukont testified, credibly and without challenge, that the rate ofturnover was approximately 50 percent to 60 percent while he was generalmanager of the plant.denies all allegations and argues that all layoffs anddischarges were made for causes unrelated to unionactivities.Respondent's AnimusGeneral Counsel relies to a substantial degree uponstatements allegedly made by Bukont and Hickey at thesupervisors' meeting of January 13. Proof offered byGeneral Counsel in support of the alleged statements islimited to the testimony of Benito Zentano.Zentano was employed at the Commerce plant in March1975 and was promoted to "supervisor" about 3 monthsthereafter.7He worked continuously until January 28 whenhe was terminated. According to Zentano, he was terminat-ed by Hickey, who gave him his final check and said,"Thank you." Zentano said Meza, who also was present,stated, "I'm very sorry about what's happening."Zentano said Hickey gave him "this paper" when he wasfired, but the "paper," which apparently was a terminationnotice, was not offered in evidence. General Counselargues that Zentano was fired because of his unionsympathies and relies for support of that argument uponZentano's testimony that, on two or three occasions, hetalked with another supervisor, Julian Juarez, about unionactivity and Zentano told Juarez that he supported theUnion.Juarez did not testify, and Zentano's testimony concern-ing his alleged conversations with Juarez was not men-tioned during Zentano's cross-examination. Zentanoworked for Respondent more than a year and a half, waspromoted to supervisor during that time, and was neverwarned or disciplined so far as the record shows. Zentano'sdischarge possibly is suspect, but the record does notwarrant a conclusion or inference that Zentano was firedbecause of his union sympathies. There is nothing to showthat Juarez ever informed anyone in management aboutZentano's union sympathies, and Juarez was a fellowsupervisor without authority over Zentano. There is nomore than suspicion that Zentano's union sympathies wereknown to Respondent and contributed, wholly or partially,to Zentano's termination. Suspicion is an inadequate basisfor a finding.Zentano testified that he attended the meeting ofsupervisors called by Bukont on January 13, and that he,Hickey, Bukont, Rodriguez, Meza, Juarez, and Smith werethere. Zentano testified through an interpreter, and histestimony at times appeared self-contradictory and oftenwas confusing. Zentano testified that Bukont said inEnglish, as interpreted at that time to Zentano by Meza:e These figures are from the unchallenged, and credited, testimony ofCastro. Although the record is not entirely clear, it appears that theterminations testified to are for both plants, where the total of employeesvaried between a low of 289 in December and a high of 329 in March.7 Based on Zentano's uncontradicted testimony relative to his authorityeffectively to recommend hires and fires. to assign and direct the work ofemployees, to evaluate the work of employees, to wear supervisory clothing,and regularly to attend meetings of supervisors, it is found that at timesrelevant herein Zentano was a supervisor within the meaning of the Act.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. That he had received a phone call to let himknow that someone was distributing leaflets at lunchtime.Q. And go on, what else?A. And he said maybe from there they would comeover here maybe to continue distributing. And all wecan do is to train people so they will not accept theunion.All we can do is that the people we see talking withregard to the union, or having relations with the union,or having communication with the union, is to be ableto let them go.Zentano later said:What Gene Bukont said, to notice the people thatwould start to get together to talk about the union, andto call someone else where they be another supervisorto serve as a witness.And then being two people in that manner then theycould be fired or discharged.Bukont testified about the meeting8and said it wascalled to notify the supervisors about the Union's orga-nizing efforts at Los Angeles and the probability of similarefforts at Commerce within the near future. Bukont said hethen turned the meeting over to Hickey, who told thesupervisors that literature could be distributed and accept-ed during nonworktime; that supervisors should follow a"hands-off policy"; and that supervisors should not getinvolved in any union discussions.Bukont testified that Noorigian, Smith, and Rodriguezwere at the meeting. Those three testified for Respondent,but they were not questioned, nor did they make anystatement, about the meeting.Meza testified and generally corroborated Bukont'sversion of the meeting. Meza said he did not interpret forZentano at the meeting, and that Zentano understands andspeaks English.Zentano's testimony is questionable. Bukont testifiedthat, on approximately January 13, he and all the foremenattended a meeting conducted by the Company's attorney,at which they were told what they legally could and couldnot do during the union drive. Bukont testified that Hickeytold the supervisors at the January 13 meeting that theyshould not hinder or speak about union activities, and thatthey "should follow a hands-off policy." Clearly, Bukontknew on January 13 that an employee could not be firedmerely for talking about the Union, and that having twowitnesses who listened to conversations about the Unionwould not legitimize a discharge that otherwise was illegal.This testimony by Zentano is unrealistic and is notcredited. Further, the meeting of January 13 was conduct-ed in English. Zentano cannot speak or understand Englishwithout an interpreter other than in a limited fashion. Hetestified through an interpreter after an unsuccessfulattempt to testify in English. Zentano testified that Mezainterpreted for him at the meeting, but Meza denied thattestimony. However, whether or not Meza interpreted forZentano is somewhat beside the point. Clearly, Zentano8 The witnesses who testified on this subject did not agree on all thosewho attended, but generally they were in agreement and the differences donot affect any finding.could not have had an unquestionable understanding inEnglish of the conversation at the meeting, and there is noindication of Meza's qualifications as an interpreter.Finally, Zentano testified that after the meeting JessMeza (a supervisor and Robert's brother) talked to him:A. Well, we were walking towards our department.Jess Meza said, "That's the only way, the easiest one, tobe able to let go or fire people."Because I had already had experience in anothercompany with a union.Q. And what was it you were supposed to do?A. Whenever I would see two or three peopletalking, whether it be about the union or anything, allwe could do is to call another supervisor and to sort ofscold them.Of if they were talking about the union or anything,to let them go.That alleged conversation is ambiguous. Further, it seemsto state that, in Jess Meza's opinion, the only or easiest waywas to "fire people." Bukont credibly testified that he hadnever been through a union campaign prior to his experi-ence at the Commerce plant. Jess Meza was not Zentano'ssupervisor; he was a fellow supervisor and he was notcalled to testify. Zentano was discharged by Respondent,and, regardless of the cause for discharge, his testimonywas that of a biased witness.There being no evidence of Respondent's animus, otherthan Zentano's testimony, Bukont and Meza are creditedrelative to their testimony concerning the January 13supervisors' meeting.A. T. Rodriguez' LayoffParagraph 6 of the complaint alleges that, on or aboutJanuary 21, Trinidad Rodriguez (herein called T. Rodri-guez) was laid off by Respondent because of his protectedactivities.T. Rodriguez was employed by Respondent on August20, 1976, in the new water pump division. His firstsupervisor was Fomai; later he was transferred to the tear-down department, under the supervision of Luis Soriano.T. Rodriguez testified that he received a union authoriza-tion card from a union representative at the factory exitabout the first week of January. He is not sure that anyonefrom management saw him receive the card, but as hereceived it he turned and looked toward the window ofMeza's office and saw some foremen. He later distributed25 to 30 union authorization cards to other employees inthe street and during lunch breaks. He does not knowwhether any supervisor saw him distribute cards. Heattended three union meetings in January. He received awritten warning about 2 months before he was fired onJanuary 21 but tore it up. The warning was "Because I hadmissed a few hours, and I think a few days." He neverreceived a verbal warning thereafter; his work was nevercomplimented, but he received the automatic raise given toall employees after an initial work period of 4 or 6 weeks.About a week and a half before he was fired, he was82 PRECISION PARTS EXCHANGE, INC.transferred to Soriano's department. Soriano received atelephone call on January 21, after which he instructed T.Rodriguez to go to Hickey's office. Hickey gave him twochecks and a termination slip,9and he was discharged. Oncross-examination, T. Rodriguez stated that he was tardyon about five occasions in October, November, andDecember, 1976, but he was not given any verbal warningother than on the occasion when Meza gave him a writtenwarning for absenteeism.'0On an occasion about 2 weeksbefore he was fired, he had a work argument with asupervisor in the new water pump department, and thefollowing day he had a disagreement with Fomai.Soriano testified that he became supervisor of the tear-down department on January 2. Rodriguez was transferredto his department from the water pump department aboutthe second week of January. On January 17, he prepared ajob evaluation on T. Rodriguez," which he discussed withthe latter. He prepared the evaluation after he receivedforms from the office for T. Rodriguez and possibly twoother employees. On January 21, he notified Meza that T.Rodriguez "wasn't useful to me in my department" andrequested that T. Rodriguez be terminated because "hewasn't obeying the orders I was giving him and he wasn'tdoing his work." T. Rodriguez was called to the office onJanuary 21, and, before he went, Soriano told him thereason was Rodriguez' poor work and his refusal to obeyorders. When Rodriguez returned from the office he toldSoriano he was fired, but they did not discuss the reason.Meza testified that Fomai brought to his attention onapproximately January 4 the fact that T. Rodriguez hadexcessive absences and refused to follow orders, as a resultof which Rodriguez was given a written warning. Becauseof the problems he was creating, Rodriguez was transferredto another department under Soriano's supervision. Abouta week after the transfer, Soriano complained that T.Rodriguez was doing poor work and refused to followinstructions and requested that T. Rodriguez be transferredfrom his department. Meza then told the personnel officeto terminate Rodriguez because of inability to function inany department.DiscussionT. Rodriguez was not a convincing witness. Althoughhe had the benefit of an interpreter, which he needed butlittle, and therefore had ample opportunity to think abouthis answers, he was uncertain and sometimes confusing inhis testimony. His demeanor did not instill confidence inhis statements. Soriano gave the distinct impression of asincere, truthful witness. He testified in a calm, convincingmanner and he is credited. His statement that he knew ofno union activity on T. Rodriguez' part when he filled outthe latter's work evaluation is given full credence. Sorianowas not present at the supervisors' meeting of January 13,and there is nothing in the record to indicate, or even raisea suspicion, that Soriano was urged or instructed to requestT. Rodriguez' termination. The record shows only thatSoriano considered Rodriguez a poor worker and wantedhim terminated. T. Rodriguez received one written warning9 G.C. Exh. 7.i' The warning, dated January 4. is Resp. Exh. 5.l Resp. Exh. 6.notice and thereafter engaged in arguments with supervi-sors on two occasions. T. Rodriguez was a recent employeewhen he was fired, he was never complimented on hiswork, and it is clear that his work was not satisfactory. Sofar as T. Rodriguez' union activity is concerned, there isnothing to show that Respondent had any knowledge thatT. Rodriguez distributed union authorization cards andattended union meetings. T. Rodriguez testified that he sawforemen when he looked at Meza's office window afterreceiving a union authorization card sometime in January,but he said he does not know if any supervisor saw himreceive the card, and a finding that he was even seen toaccept a card could be based upon nothing more thanspeculation.T. Rodriguez was transferred from the new water pumpdivision to Soriano's division on approximately January 4.Meza's testimony, supported by the record and credited,shows that Rodriguez was transferred because of poorwork performance. As of January 4, there was no indica-tion of union activity at the Commerce plant. The prob-lems created by Rodriguez thus antedated union activity.Clearly, his job was in jeopardy prior to any knowledge byRespondent that Rodriguez or any other employee wasinterested in the Union.Hickey no longer works for Respondent and did nottestify. The only question relative to T. Rodriguez presentsitself because his termination slip, signed by Hickey,'2shows as the reason "Reduction in Force," and Rodriguezwas replaced by another employee. That fact could beexplained in a number of ways, but all explanations wouldbe speculative. It is common knowledge, for instance, thatemployers regularly state such a reason on terminationslips to protect employees who want to file unemploymentinsurance claims. In view of Soriano's convincing testimo-ny and T. Rodriguez' acknowledgment that he receivedand tore up a warning notice and thereafter quarreled withsupervisors on two occasions, the wording on the termina-tion slip is given no weight.It would be necessary in order to find the allegedviolation to discredit Soriano and to rely entirely uponspeculation, since T. Rodriguez' testimony provides nobasis upon which to conclude that he was laid off becauseof his protected activity.General Counsel did not sustain his burden of proofrelative to this allegation.B. Alleged Discharge of EmployeesParagraph 7 of the complaint alleges that the employeesdiscussed infra were discharged because of their protectedactivities.I. Carlos Valenzuela was discharged on January 21. Hetestified that he first started work for Respondent inSeptember 1976 in the water pump department. Hereceived a union authorization card from a union represen-tative at the plant exit on Washington Boulevard during12 As discussed infra, it is clear that decisions to fire are made at the linelevel, and that processing of discharges is done at the staff level at theCommerce plant.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe first week of January. He does not think any supervisorsaw him receive the card, since "the offices are in front." 13He distributed three union authorization cards to employ-ees during lunch breaks in January in the lunchroom andin the parking lot. He is "not sure" whether anyone sawhim distribute the cards. He attended one union meeting inthe second or third week of January. No supervisor or bossever spoke with him about the Union. Hickey gave him twochecks and a termination slip'4 on January 21 and toldhim he was fired, with no explanation relative to thereason. He was never given a written or verbal warning nortold his work was not satisfactory. He said Fomai demand-ed excessive work of the employees, and that, in December,Fomai told Meza in his presence that Valenzuela "was agood worker and could be given" a raise. Valenzuela alsotestified that, prior to January 12, Fomai told him hisproduction was below average; he did not rememberwhether Fomai told him during a work evaluation onJanuary 12 that his job performance was below average.Fomai testified that he evaluated Valenzuela in Novem-ber 1976,15 and thereafter Valenzuela's work furtherdeteriorated. In January, he recommended to the personneloffice that Valenzuela be terminated because of poor work,low production, and absenteeism. Fomai stated:Q. Did you ever counsel Mr. Valenzuela as to this,as to his poor work? Did you ever talk to him about hispoor work?A. I suggest many times when he was working. Iinstruct him many times about the job. I suggest how todo it. Five times I asked him when I finished myexplanation about whatever -and I ask him fivetimes, do you really understand, and he say yes.After that I ask him, please, if you do not understandmy explanation I would like to re-explain again. I don'twant you do without understanding. I want you dowith understanding.And five symbols I make it for him, and I seeperfectly. And I say okay before I leave.And I came back another time and it's already amess.Q. What's that?A. It's already break something. Mistake. Andsometime I came back -I don't know where -heleave the job without permission.Fomai stated that no one told him to fire Valenzuela, andthat he knew nothing about Valenzuela's union activity orabout distribution of union literature at the plant.DiscussionFomai's command of the English language is not perfect(he is a Samoan), but he conveyed his thoughts in asingularly calm, dignified, and impressive manner. Basedon his appearance and demeanor and the facts summarizedinfra, it is clear that Fomai, and he alone, made thedetermination to discharge Valenzuela. Although he wasnot asked about, and hence did not testify relative to,13 G.C. Exh. 2 is a diagram of the plant premises.]4 G.C. Exh. 6.15 Resp. Exh. 13. The exhibit shows that most evaluation points werebelow average.Valenzuela's statement about a recommended raise, Fomaimade it clear that he was dissatisfied with Valenzuela as anemployee and wanted him terminated. Fomai's disavowalof knowledge of Valenzuela's union activity is credited.lRhe record contains no evidence upon which even asuspicion can be based that Respondent knew of Valenzue-la's receipt of a union authorization card, or his distribu-tion of three cards, or his attendance at a union meeting.Those three things were the only union activity testified toby Valenzuela.Fomai did not attend the supervisors' meeting of January13. He testified that no one told him to terminateValenzuela, and there is nothing in the record to show orindicate that he was so instructed.In view of the strength of Fomai's testimony and theother facts discussed above, the fact that Valenzuela'stermination slip, prepared by Hickey, states "Reduction inForce" is given no weight. See discussion in section A,supra.The record does not support this allegation.2. Ricardo Soto was discharged on January 28. Hetestified that he was employed by Respondent on May 20,1975, in the new water pump division. On approximatelyJanuary 18 or 20, he received a union authorization cardnear the plant entrance from a union representative. Hedid not notice whether any supervisor saw him receive thecard. He passed two cards to other employees about 2weeks later in the dining area. He is sure that no boss orsupervisor saw him pass out the cards. He attended twounion meetings in January. At or about 3:30 p.m. onJanuary 28, Hickey spoke on the loudspeaker and askedthree, four, or five people to come to the office andthereafter asked Soto to come there. When he arrived,Hickey handed him two final payment checks and atermination slip which read "Reduction in Force." Sotoasked why he was being terminated, but was given noanswer. He was never complimented on his work, and hereceived a written warning the first month of his employ-ment for breaking a costly die. He received another writtenwarning in November 1976 for scrapping numerous cast-ings. On January 26, the week he was terminated, he wasgiven a third written warning for unsatisfactory productionof parts (five of them). He did not protest the last warning.No supervisor or management representative ever ques-tioned him about the Union, nor did any such person knowabout the union authorization cards he had, so far as heknows.Noorigian testified that he assumed supervision of thenew water pump division in January, and about 3 weeksthereafter he received from the personnel office twoevaluation forms for employees in his department, one forSoto and one for another employee. He filled out both ofthem. Soto's form was completed on January 24 anddiscussed with Soto.16As of that time Soto had been underNoorigian's supervision approximately 3 weeks. Noorigiantold Soto his work was "way below average and his scraprate was very high," and he recommended to Meza thatSoto be permanently laid off. He later told Hickey the'6 The other form covered a new employee who was found unsatisfactoryand was terminated.84 PRECISION PARTS EXCHANGE, INCsame thing and also told Hickey that Soto was throwingaway his unsatisfactorily made parts. Noorigian and Mezathen decided to terminate Soto. Noorigian said he knewnothing about Soto's union activity or about Soto'sdistributing any cards.DiscussionSoto acknowledged that he had received three writtenwarnings about his poor performance, the last having beenreceived just prior to his discharge. Based on that fact andNoorigian's testimony which was convincing and credited,it is clear that Respondent had ample good cause todischarge Soto. General Counsel implied during question-ing of Noorigian that the latter had inadequate time (3weeks) to form a valid opinion about Soto's work. How-ever, that implication is without probative value. Noorigianis a thoroughly experienced supervisor, having been insupervisory positions for approximately 30 years. He hasbeen a supervisor for Respondent about 3-1/2 years andhas completed approximately 20 evaluations of employeesduring that period of time. Finally, the job Soto held wasnot one that was complex or difficult to understand, andNoorigian was manufacturing supervisor in January, thor-oughly familiar with the work performed by Soto.Soto said he is sure Respondent did not see himdistribute union cards, and there is no evidence ortestimony submitted by Soto or any other witness thatRespondent knew of any union activity on Soto's part.The matter of the termination slip having stated "Reduc-tion in Force" is given no weight, as discussed in section A,supra.Noorigian possibly was present at the supervisors' meet-ing of January 13, but the record is not clear on thesubject; Bukont said he was present, but Zentano did notlist Noorigian among those present. In any event, therecord is clear that Respondent fired Soto for cause, andthere is no evidence that Soto's union activity was knownto Respondent at the time of discharge.General Counsel did not sustain his burden of proofrelative to this allegation.3. Rodolfo Martinezl7was discharged on January 28.Martinez testified that he was employed by Respondent onMay 5, 1975, in the foreign car department under Smith'ssupervision. He received a union authorization card from aunion member near the plant exit on Corsair Street. Hedoes not know whether any supervisor or boss saw himreceive the card. He distributed five cards to otheremployees during lunch break in the dining area. JessMeza was about 10 meters away when Martinez handed acard to an employee and was looking at Martinez.Martinez attended two union meetings in January. Nosupervisor or boss ever talked with him about the Union.On January 28, he was called into Hickey's office, andHickey told him, "You're fired, but possibly we'll talk backto you in two or three weeks." Hickey gave him two checksand a termination slip stating "Reduction in Force."Martinez said he was never warned about his work, inwriting or verbally, and that he was complimented abouthis work on two occasions, the last having been in June1976. On cross-examination, Martinez stated that Smithcomplained to him about Martinez' refusing to train newemployees. He also stated that no boss saw him receive aunion authorization card.Smith testified that he prepared two work evaluations ofMartinez18in August and December, but did not discussthem with him. However, starting approximately in August1976 he had to discuss Martinez' work with him almostevery week, because Martinez refused to train new employ-ees and refused to work as a team member on the assemblyline. Smith talked with Meza about Martinez on threeoccasions, and on the third occasion, in January, suggestedthat Martinez be permanently laid off. Smith stated thatshortly before January 28:We'd had some problems on the line and I'd talkedto him and had another supervisor that speaks Spanishalso talk to him and with me at the same time about hiswork habits and the way that I wanted the line run.And we told him then if things didn't straighten up Iwas just going to have to let him go.And in the next two or three days -whatever it was-it might have been a little longer than that -thingsdidn't straighten up. I was getting in a bind and justcouldn't put up with it any longer.Q. So, did you cause his termination?A. Yes, sir. I recommended it.Q. To who?A. Bob Meza.Smith testified that he knew nothing about Martinez' unionactivities, and that no one said anything to him aboutterminating Martinez.DiscussionMartinez testified that no supervisor or boss saw himreceive a union authorization card, and Smith crediblytestified that he knew nothing about Martinez' unionactivities. There is nothing in the record to indicate or showthat Smith had such knowledge.So far as the record shows, Smith alone recommended,and was the cause of, Martinez' termination. Nothing inthe record shows that any person suggested to Smith, orinstructed him, that Martinez should be terminated.Smith credibly testified relative to Martinez' work defi-ciencies, and Martinez acknowledged that Smith hadtalked with him about at least one deficiency; i.e., refusalto train new employees.The matter of the words "Reduction in Force" placed onthe termination slip is discussed in section A, above.General Counsel's burden of proof relative to thisallegation was not met.4. Luis Aceves was discharged on January 28. Acevestestified that he was employed by Respondent on October10, 1976, and worked in three departments: distributors,water pumps, and warehouse. He received a union authori-zation card from a union representative during the firstweek of January while driving his car at the plant's Corsairi? Also known as Rodolfo Plascencia.85'i Resp. Exhs. 10and 11. DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet exit. When he received the card, he turned andlooked toward the plant building and saw Hickey, Meza,and Bukont standing at the window of one of the offices,about 70 feet from Aceves' car, looking out. He is sure thethree men saw him receive the card as it was passedthrough the window of the car. During the second week ofJanuary, he distributed five or six cards to other employees,after work in the parking lot, and he is sure no supervisoror boss saw him distributing the cards. He attended twounion meetings, one of which he is sure was in January. OnJanuary 28, Hickey called him into his office and told himhe was being laid off. He asked Hickey if the layoff was"for a union, or what," and Hickey replied, "I don't care ifit is for a union, this is the lay off for you, and that's it."The termination slip Hickey gave him read "Reduction inForce." No one ever told him he was doing a good job, butFomai told him he was doing a bad job, and on manyoccasions Fomai told him that he was working too slowly.However, he never received a written warning. On cross-examination, Aceves testified that Fomai complained tohim in November 1976 about leaky water pumps and inApril 1976 told him he was a below-average employee. Hissupervisor in March, Mr. Appericio, told him he was"working very well," and Rodriguez told him on two orthree occasions that he was "doing a perfect job."Rodriguez testified that Aceves was transferred from thewater pump department into his department (warehouseand traffic) prior to December 1976, and soon after thetransfer Aceves went into the water pump department andtold employees there that they were dumb, that he hadbeen there less time than they, and that he was earningmore than they were. On December 28, 1976, he completeda work evaluation form for Aceves.'9Aceves' work steadilydeteriorated, and, after talking with Aceves about his workdeficiencies, Rodriguez finally decided to terminate himafter being told by Bukont to take whatever steps werenecessary. Rodriguez told Hickey to terminate Acevesbecause of poor work performance and disturbing employ-ees in the water pump department. Aceves was never givena written warning. Rodriguez said he did not know aboutthe union activities of any employees, although he attendedthe supervisors' meeting of January 13 and was aware ofunion activity at the plant. He said no one told him to getrid of any employee.DiscussionThere is nothing in the record to show that Rodriguezknew about Aceves' union activity, and Rodriguez crediblytestified that he did not know of such activity. Aceves saidhe was sure no one saw him distributing union authoriza-tion cards, and there is no apparent way for Rodriguez toknow that Aceves attended union meetings. The onlypossibility of knowledge would be related to Aceves'testimony that Bukont, Hickey, and Meza saw him receivea union authorization card as Aceves was driving his carnear the plant exit. That testimony is highly speculative,but assuming, arguendo, that the three supervisors did seeAceves receive something from a union representative (a)'9 Resp. Exh. 12.20 Reyes subsequently testified it was 3 weeks later.there is nothing to show that they knew exactly what it wasthat Aceves received; and (b) the exit is used by allemployees, and the Union distributed literature and cards,or offered them, to all the approximately 53 exitingemployees on from two to five occasions, depending uponwhose testimony is quoted. There is no apparent reason forselecting Aceves for discharge because of receiving a unionauthorization card. There is nothing to show that Bukont,Meza, or Hickey said anything to Rodriguez about litera-ture or card distribution. Aceves' testimony concerningHickey's alleged statement at the time of termination is notcredited. However, assuming, arguendo, that Hickey didmake the statement, it clearly indicates that Hickey did notmake the determination to discharge Aceves. The 8(a)(3)allegation must rest, if at all, upon the reason for discharge;it cannot rest upon Hickey's lack of concern about thereason for the termination. The record shows that Rodri-guez, Aceves' supervisor, made the decision to fire Acevesafter talking with Bukont. Hickey was not a part of thatprocess.Clearly, the reason for firing Aceves was work-relatedand not union-related. Aceves acknowledged that hissupervisor, Fomai, told him in November 1976 that hiswork was below average, and that Fomai complainedabout Aceves' work deficiencies. Rodriguez' appraisal ofAceves' work, completed in December prior to any unionactivity at the plant, shows Aceves to be a poor employee-he is rated below average in almost all rating categories.Rodriguez was an impressive witness and is credited in histestimony concerning Aceves' work deficiencies. In view ofAceves' acknowledgment that Fomai told him his workwas below average, and in view of Rodriguez' appraisal ofAceves in December, Aceves' testimony that Rodrigueztold him on two or three occasions that he was "doing aperfect job" is not believable, and is not credited.The record does not support this allegation.5. Fernando Reyes (Reyes) was discharged on Febru-ary 11. Reyes testified that he was employed by Respon-dent on June 15, 1976, and worked under Fomai'ssupervision. He does not remember the date, or the month,when he received a union authorization card, but it wasgiven to him by a union representative at the plant'sWashington Boulevard exit. Meza was with some otherpeople by the window in his office and saw Reyes receivethe card. He attended one union meeting. On an occasionafter he received the card, Fomai asked Reyes how themeeting went when the leaflets were distributed. On a lateroccasion, while Reyes was working at a machine and threewater pumps developed leaks, Fomai told him "if my jobwasn't good that I would be terminated or fired." Fomaithen stated that, if Reyes didn't do his job properly, hewould be laid off. About 2 weeks later20he was given twochecks and a termination slip that stated he was laid offbecause of disorderly conduct.2' Reyes thereafter askedJuarez, who got him his job, why he was laid off. Juarezsaid it was because Reyes was playing on the job. About 4months after he started work, Juarez told Reyes he was"working all right." On cross-examination, Reyes testifiedthat he was never warned, either in writing or verbally.21 Resp. Exh. 4 is a termination slip for Reyes, reading "unadaptable."86 PRECISION PARTS EXCHANGE, INC.However, when confronted with Respondent's Exhibit 3,he acknowledged having seen and signed the exhibit, givento him by Juarez. The exhibit is a written "Disciplinaryaction" dated October 21, 1976, stating that Reyes failedproperly to do his job, and that continuation of thatpractice would result in termination. Reyes stated thatJuarez went over the exhibit with him, and they discussedit. Reyes first said he had been given no verbal warningprior to the written warning but later changed thattestimony to say that he had received one verbal warningfrom Juarez (in addition to the warning from Fomai) for"playing around." Reyes denied that he had been "playingaround" on the job and said he only threw a pump into abarrel shortly before he was fired. Reyes said he firstworked in the distributor division, and later in the waterpump department, and was never told his work was notsatisfactory. On further cross-examination, Reyes said hereceived written material from a union representative ontwo occasions at the plant exit, and that Meza waswatching him on both occasions. On one occasion Reyeswas walking, and on one occasion he was in his car, whenhe received the material.Meza testified that Reyes had been warned on severaloccasions about dancing and playing while working, butReyes always denied it. He also was warned after fightingwith a fellow employee. When Meza caught Reyes dancingin front of a machine on February II, he told Hickey hewanted Reyes fired. Hickey then terminated Reyes.Fomai testified that he evaluated Reyes in August 1976and again on January 12. Reyes was a poor worker withlow production and frequent absences. Reyes does notconcentrate on his work. Fomai said he knew nothingabout Reyes' union activity.DiscussionReyes was a confusing witness. Frequently, he changedhis testimony, and his demeanor and appearance on thewitness stand did not instill confidence in his statements.Some of his statements appeared contrived. Reyes is notcredited.Assuming, arguendo, that Meza saw Reyes accept some-thing from a union representative, there is no evidence,even of a slight nature, that Meza or anyone else inmanagement knew whether Reyes signed a union authori-zation card or otherwise engaged in any union activity.Reyes' testimony about a statement Fomai allegedly madeto him about a meeting when leaflets were passed out isdiscredited in its entirety because Reyes' testimony on thispoint was not intelligible and was most confusing. Thistestimony, even if accepted, does not show knowledge ofReyes' union activity, and, in any event, it is too uncertainto be used as the basis for any finding.Fomai was a credible witness, as discussed above, andhis description of Reyes' work is accepted as accurate.Meza also was a credible witness; his description of Reyes'work and the reason for Reyes' discharge is credited.22 Zentano testified that no union material was distnbuted inside theplant.Reyes acknowledged that he was fired after having beenwarned by Fomai 2 or 3 weeks previously that his work hadto improve or he would be terminated.The record does not support this allegation.Summary Analysis Concerning DischargesGeneral Counsel's Exhibit 8 shows that Respondent had53 employees at the Commerce plant in January, which isapproximately the same as in other months relevant herein.Approximately 8 of the 53 January employees weresupervisors. Of the approximately 45 rank-and-file employ-ees, 6 are alleged to have been laid off or fired because oftheir union activity. The record contains no evidence thatRespondent knew of any union activity on the part of thesix other than their having accepted union written materialat the plant exit.22Clearly, the supervisors allegedlywatching the union distribution at an estimated distance of70 feet could not identify exactly what was being receivedby the employees. There is no evidence that the employeessigned the cards, or that Respondent knew the employeessigned them. The union material was offered to allemployees, even supervisors, as they left the plant. There isnothing to show why Respondent would select the sixemployees involved herein for discharge when so manyothers also accepted union material.Respondent's testimony and evidence show good causefor each termination involved herein. Respondent's evalu-ation system may not be administered as well as it couldbe, but the fact remains that it has a system, the system isgenerally followed, and the six employees here involvedwere evaluated under that system. All six were below-average employees, as established by the evaluation reportsand by the testimony of witnesses.General Counsel argues that the termination slips inevidence do not give the same reasons for discharge thatRespondent's witnesses testified to. However, it is wellestablished by the credited testimony of Meza and othersupervisors that the decision to terminate employees ismade at the line level, and terminations are effected at thestaff level (Hickey). For reasons discussed supra, no weightis assigned to the fact that the termination slips read(except in the case of Reyes) "Reduction in Force." If otherevidence indicated that the statement "Reduction inForce" was intended as a false statement, or that the sixemployees were terminated because of their union activity,perhaps the termination slips would have some probativevalue. However, that is not the case.The only substantial question presented by the facts as awhole is whether the six terminations indicate a mass effortto discourage union activity. However, that question mustbe answered in the negative for several reasons. (a) The sixemployees were not terminated at the same time; theirterminations extend over a period of 3 weeks, and cause fordischarge of each was established by Respondent. (b)Respondent has a 50-percent or 60-percent turnover rateand a high rate of discharges. Bukont and Fomai crediblytestified to these facts, and Fomai stated that in hisdepartment there were two or three discharges in some87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths and none in other months. (c) None of the sixemployees had a lengthy work history with Respondent,and none established a good work history. Approximateperiods of time worked were 5 months by T. Rodriguez, 4months by Valenzuela, 20 months by Soto, 20 months byMartinez, 15 months by Aceves, and 7 months by Reyes.(d) Since there is no evidence that Respondent knew ofunion activity on the part of any of the six, and since noneof the six was an adequate employee, the fact of sixdischarges within a 3-week period is more consistent withbusiness requirements than it is with antiunion efforts.General Counsel's argument based upon the "smallplant" doctrine is beside the point on issues involved hereinand is not applicable. First, Respondent acknowledges thatit knew of union activity at the plant. Second, the issue hereis that of Respondent's motive, which must be shown to beviolative of the Act in order to support the complaint.Respondent's defense negated General Counsel's conten-tion relative to cause for discharge. Third, the issue thusbecomes Respondent's specific knowledge of union activityon the part of the dischargees. That knowledge cannot beimputed to Respondent without support; the small plantdoctrine is not a per se doctrine.23C. Alleged Solicitation of GrievancesParagraph 8 of the complaint alleges that, in or aboutJanuary, Pulido and Fomai solicited grievances fromemployees and promised improved wages and workingconditions.General Counsel introduced no evidence or testimony insupport of this allegation.24D. Alleged SurveillanceParagraphs 9, 10, and 11 of the complaint allege that, inJanuary, Hickey, Bukont, and Meza engaged in surveil-lance of the union activities of Respondent's employees.25Bukont testified that, on two occasions in January, hewatched through an office window while union literaturewas being distributed to employees at the plant exit. Hesaid Hickey was with him on both occasions, and Mezawas with them on another occasion. He said he waswatching because he had never seen a union organizationalcampaign before and was curious. Bukont said he onlyrecognized a few people and took no notes.Meza acknowledged that he watched while union materi-al was being distributed to employees but stated that hewatched the exits every day in order to prevent and todiscover thefts.Both Bukont and Meza testified to various measurestaken by Respondent to monitor employees for securityreasons.23 Bill's Coal Company, Inc., 203 NLRB 274 (1973); Malone KnittingCompany, 152 NLRB 643 (1965).24 Pulido was folund, supra, not to be a supervisor.25 General Counsel elicited testimony from Zentano relative to installa-tion of closed TV facilities in the Commerce plant. It is clear that thosefacilities were decided upon, and their installation started, long before theUnion began organizational activities at the plant. There being no evidenceor testimony to show that the facilities were intended for any purpose otherDiscussionBukont and Meza are credited in their testimony relativeto security measures at the Los Angeles and the Commerceplants.26However, that fact is irrelevant so far as theallegation of the complaint is concerned.Bukont acknowledged surveillance on his part in specificterms. Meza did not deny the surveillance but said it wasincidental to his regular security surveillance. The fact thatemployees saw Bukont, Meza, and Hickey watching thedistribution of union material is well established in therecord.Bukont stated that the three supervisors named in thecomplaint watched the distribution of union material.Neither Bukont nor Hickey customarily engaged in watch-ing employees from the window; only Meza performed thattask. Had Meza alone been watching, possibly there wouldhave been no violation.27However, that is not this case.Bukont and Hickey stood by the window for the purpose ofwatching the distribution of union material. Such surveil-lance has the natural effect of causing apprehension amongemployees and thereby discourages their union activity.28This allegation is supported by the record.E. Alleged Interrogation and StatementsParagraph 13 of the complaint alleges that, in or aboutJanuary, Fomai interrogated employees concerning theirunion activities and gave employees the impression ofsurveillance of their union activities.The only support for this allegation is the testimony ofReyes, who stated that he could not remember the Englishwords spoken by Fomai. Reyes testified in Spanish: "Hetold me how had the meeting been, the meeting where theleaflets were distributed." Reyes said he replied, "I don'tknow."Fomai testified that he never interrogated any employeeabout his union activity.DiscussionReyes changed his testimony on several occasions, asdiscussed supra. Neither the substance of his testimony northe manner in which he testified justifies reliance upon thispiece of testimony. Reyes is not credited.Further, the alleged statement by Fomai is ambiguousand unreliable. There is no other testimony about ameeting where leaflets were distributed, and the testimonyis a translation from Spanish into English.Fomai was a credible witness, as discussed supra.Under the circumstances, it would be an injustice tomake a finding of a violation of the Act. Too manyquestions remain unanswered, and there are too manyuncertainties, to find that General Counsel met his burdenof proof relative to this allegation.than those related to Respondent's customary business, no finding is madeon this subject.26 This customary security surveillance was confirmed by GeneralCounsel's witness Aceves.27 G. C. Murphy Company, 216 NLRB 785 (1975); Read's, Inc., 205NLRB 302 (1973).28 Poloron Products ofMississippi, Inc., 217 NLRB 704 (1975).88 PRECISION PARTS EXCHANGE, INC.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom, and in any other mannerinfringing upon its employees' Section 7 rights, and to takecertain affirmative action designed to effectuate policies ofthe Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent engaged in unfair labor practices inviolation of Section 8(a)(l) of the Act, as described above,by engaging in surveillance of the union activities of itsemployees.4. Respondent did not engage in any unfair laborpractices in violation of the Act other than as described inparagraph 3 above.5. By the aforesaid actions, Respondent has interferedwith, restrained, and coerced, and is interfering with,restraining, and coercing, employees in the exercise ofrights guaranteed to them in Section 7 of the Act andthereby has engaged in, and is engaging in, unfair laborpractices within the meaning of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER29The Respondent, Precision Parts Exchange, Inc., Com-merce, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Engaging in surveillance of the union activities of itsemployees.(b) In any like or related manner interfering with,restraining or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of theAct, or to refrain from any or all such activities.2. Take the following affirmative action to effectuatethe purposes of the Act:(a) Post at its offices in Commerce, California, copies ofthe attached notice marked "Appendix."30 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions and recommended Order herein shall, as provided In Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.30 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the National Labor Relations Act gives allemployees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT engage in surveillance of the unionactivities of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaran-teed by Section 7 of the Act, or to refrain from any orall such activities.PRECISION PARTSEXCHANGE, INC.89